Citation Nr: 1447613	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  08-26 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee based on episodes of locking and dislocation.

2.  Entitlement to a rating in excess of 20 percent for residuals of an ACL tear of the left knee with osteoarthritis based on episodes of locking and dislocation. 

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee based on limitation of extension.

4.  Entitlement to a rating in excess of 10 percent for residuals of an ACL tear of the left knee with osteoarthritis based on limitation of extension.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to August 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, continued separate 10 percent evaluations for the Veteran's service-connected degenerative joint disease of the right knee and residuals of anterior cruciate ligament (ACL) tear with osteoarthritis of the left knee.

In May 2013, the Board granted separate 20 percent evaluations for the Veteran's service-connected knee disabilities based on episodes of locking and dislocation and assigned separate 10 percent evaluations for limitation of extension of each knee.  The Board also remanded the Veteran's TDIU claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

Pursuant to a January 2014 Joint Motion to Remand (JMR), the Court remanded the portion of the Board's decision regarding the issues of entitlement to increased ratings for his degenerative joint disease of the right knee based on episodes of locking and dislocation; degenerative joint disease of the right knee based on limitation of extension; residuals of an ACL tear of the left knee with osteoarthritis based on episodes of locking and dislocation and residuals of an ACL tear of the left knee with osteoarthritis based on limitation of extension.

In June 2014, the Board remanded the matter in accordance with the JMR.  The Board is satisfied that there has been substantial compliance with the remand directives regarding the issues except for the remand directive that the AOJ submit the claim for increased ratings and entitlement to a TDIU under 38 C.F.R. §§ 3.321(b) and 4.16(b) to the Director, Compensation and Pension Service, for extraschedular consideration.

The issues of increased ratings and entitlement to a TDIU under 38 C.F.R. §§ 3.321(b) and 4.16(b) to the Director, Compensation and Pension Service, for extraschedular consideration is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by frequent episodes of locking, dislocation, and joint pain.

2.  The Veteran's left knee disability is manifested by frequent episodes of locking, dislocation, and joint pain.

3.  The Veteran's degenerative joint disease of the right knee manifests limitation of flexion to 85 degrees with limitation of extension to 10 degrees.

4.  The Veteran's residuals of an ACL tear of the left knee with osteoarthritis manifest limitation of flexion to 85 degrees with limitation of extension to 10 degrees.

5.  The Veteran's right knee disability is manifested by moderate instability.

6.  The Veteran's left knee disability is manifested by moderate instability.

7.  The Veteran's disability ratings for his service-connected disabilities do not meet the schedular criteria for a total disability rating based on individual unemployability.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a disability evaluation in excess of 20 percent for degenerative joint disease of the right knee based on locking and dislocation of semilunar cartilage have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2014).

2.  The schedular criteria for entitlement to a disability evaluation in excess of 20 percent for residuals of an ACL tear of the left knee with osteoarthritis based on locking and dislocation of semilunar cartilage have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2014).

3.  The schedular criteria for entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the right knee based on limitation of extension have not been met. 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5261.

4.  The schedular criteria for entitlement to a disability evaluation in excess of 20 percent for residuals of an ACL tear of the left knee with osteoarthritis based on limitation of extension have not been met. 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5261.

5.  The schedular criteria for a rating of 20 percent, but not higher, for degenerative joint disease of the right knee based on instability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

6.  The schedular criteria for a rating of 20 percent, but not higher, for residuals of an ACL tear of the left knee with osteoarthritis based on instability have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

7.  The schedular criteria for a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 3.340, 4.16(a) (West 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a July 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the July 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records and records from the Social Security Administration (SSA).  Additionally, the Veteran was provided VA examinations to determine the severity of his knee disabilities in October 2007, February 2013, and July 2014.  Although the October 2007 VA examiner noted that the claims file was not reviewed in conjunction with the examination, the complete claims file was reviewed by the most recent VA examiner in February 2013 and July 2014.  Thus, the Veteran was provided an adequate VA examination to determine the current severity of his disabilities.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluations and Rating Criteria

Service connection for residuals of a cruciate ligament tear of the left knee was granted in a March 1980 rating decision with an initial 10 percent evaluation assigned effective August 11, 1979.  Service connection for degenerative joint disease of the right knee was granted in a July 2006 rating decision with an initial 10 percent evaluation assigned effective February 17, 2006.  The November 2007 rating decision on appeal continued the 10 percent evaluations for both knee disabilities.  In April 2013, the Board granted an additional 20 percent for each of the knees based on locking and dislocation of semilunar cartilage.  The Veteran contends that increased ratings are warranted for his service-connected knee conditions as he experiences severe pain, limitation of motion, and functional impairment.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 .

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code (DC) 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under DC 5257, knee impairment with recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The terms "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as contemplated by the requirements of the law.  38 C.F.R. § 4.6.

Under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Separate, compensable evaluations may be afforded for distinct disabilities resulting from the same injury as long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGPREC 23-27 (July 1, 1997; revised July 24, 1997).

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5259 (removal of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263(genu recurvatum) are not applicable because the evidence does not show that the Veteran has any of those conditions.  
III.  Analysis

The Board previously granted 20 percent ratings for each knee under DC 5258.  Under DC 5258, a maximum 20 percent evaluation is possible for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  There is no higher rating under DC 5258; the maximum rating allowed is 20 percent.

The record also contains evidence indicating that the Veteran experiences instability of the bilateral knees.  The Veteran's VA physicians and VA examiners identified several findings indicative of right and left knee instability.  Most recently, at the July 2014 VA examination, the examiner noted medial-lateral instability.  The examiner indicated bilateral instability of "2+ (5-10 millimeters)".  As discussed above, DC 5257 provides three compensable levels corresponding to whether the symptoms are severe, moderate, or slight.  The examiner's findings indicate moderate symptoms.  Therefore, the Veteran is entitled to a rating of 20 percent for each knee under DC 5257.  The Board finds an evaluation of 30 percent for each knee is not warranted under DC 5257.  The October 2007 and February 2013 VA examiners also noted some findings of instability upon McMurray, Lachman, and drawer tests, but other tests performed during each examination indicated stable knees.  It is therefore clear that while the Veteran's knee disabilities have demonstrated some instability, it does not most nearly approximate severe, and a maximum 30 percent evaluation under DC 5257 is not warranted.

The Board must now consider whether increased ratings are warranted for limitation of motion of the knees.  Previously, the Board awarded a separate evaluation based upon limitation of motion.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Throughout the claims period, the Veteran has manifested bilateral noncompensable limitation of flexion to 85 degrees or better.  With respect to extension, the Veteran's knees demonstrated extension limited to 10 degrees which is contemplated by a 10 percent evaluation under Diagnostic Code 5261.

Bilateral flexion was most restricted at the July 2014 VA examination when it measured 85 degrees.  The Veteran experienced pain at the endpoint of flexion testing and repetitive testing did not indicate additional decrease in the range of motion.  Clinical records from the Columbia VAMC document treatment for bilateral knee pain, but the Veteran demonstrated range of motion of both knees has not been worse than the July 2014 examination.  The limitation of flexion does not meet the minimum standards for a compensable rating under DC 5260.

Bilateral knee extension was most limited at the October 2007 VA examination when the Veteran reported pain beginning at 10 degrees of extension.  The July 2014 examination did not document any limitation of extension.  Therefore, extension was most limited at the October 2007 VA examination with flexion most limited at the July 2014 VA examination. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 , 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

With consideration of the DeLuca factors, it is clear that the Veteran's bilateral knees have manifested flexion that is limited, at most, to 85 degrees and extension limited to 10 degrees.  The range of motion results reported by the October 2007, February 2013, and July 2014 VA examiners included the Veteran's complaints of pain and the Board has considered the points where the Veteran reported pain when determining the correct range of motion of the bilateral knee disabilities.  The Board also notes that repetitive testing performed during both VA examinations did not result in any additional loss of motion.

The Board therefore finds that the Veteran's knees manifest motion that most nearly approximates 85 degrees of bilateral flexion with consideration of all relevant factors.  Flexion limited to 85 degrees is noncompensable under DC 5260.  38 C.F.R. § 4.71a, DC 5260.  However, extension of both knees is limited to 10 degrees with consideration of functional factors.  This finding is associated with a 10 percent evaluation under Diagnostic Code 5261.  This is the same conclusion the Board came to in April 2013.  Therefore, with respect to limitation of motion, the Board finds that the Veterans bilateral knees do not warrant an increased rating.

Finally, the Veteran is not entitled to a separate rating under DC 5003 or 5010 for arthritis since he was assigned a compensable rating for limitation of motion.

In sum, the Veteran's right and left knee disabilities each warrant a 20 percent rating under Diagnostic Code 5257 for instability along with the previously granted ratings under 5258 for dislocation of the semilunar cartilage and 5061 for limitation of extension.  The Board has considered whether there is any other schedular basis for granting a higher or separate rating, but has found none.  The Veteran has not demonstrated knee ankylosis or impairment of the tibia and fibula and DC 5256 and 5262 are not for application.  There is also no evidence that the Veteran has undergone surgery to remove the semilunar cartilage of either knee.  A 10 percent rating under DC 5259 is also not appropriate.

In deciding the claim, the Board has considered the Veteran's statements and the written statements of his wife and other family members regarding his symptoms.  The Veteran has consistently reported suffering from pain, instability, and locking of his knees.  He has also described his difficulty walking and standing.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's knee conditions has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

IV.  Schedular TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

Here, as a matter of law, the Veteran does not meet the disability rating threshold required for TDIU under 38 C.F.R. § 4.16(a).  Whether the Veteran is entitled to an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) is discussed in the remand portion of the opinion below.



ORDER

Entitlement to an increased rating for degenerative joint disease of the right knee based on episodes of locking and dislocation, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating higher for residuals of an ACL tear of the left knee with osteoarthritis based on episodes of locking and dislocation, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for degenerative joint disease of the right knee based on limitation of extension, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for residuals of an ACL tear of the left knee with osteoarthritis based on limitation of extension, currently evaluated as 10 percent disabling, is denied.

Entitlement to a 20 percent rating, but not higher, for degenerative joint disease of the right knee based on instability is granted.

Entitlement to a 20 percent rating, but not higher, for residuals of an ACL tear of the left knee with osteoarthritis based on instability is granted.

Entitlement on a schedular basis to a total disability rating based on individual unemployability (TDIU) is denied.


REMAND

Pursuant to the January 2014 JMR, the Board previously remanded the Veteran's extraschedular disability evaluation.  The Court found that the Board did not adequately explain why the Veteran was not entitled to referral for an extraschedular disability evaluation.  Specifically, the Court noted that the Board did not consider the October 2007 examiner's opinion that found that it would be difficulty for the Veteran to do any kind of physical labor because of his knees or the February 2013 VA examiner's opinion that the Veteran is unable to ambulate to be able to get to work or maintain productivity sufficient to keep a job.  Therefore, the Board previously requested that the AOJ submit the claim for increased ratings and entitlement to a TDIU under 38 C.F.R. §§ 3.321(b) and 4.16(b) to the Director, Compensation and Pension Service, for extraschedular consideration.  There is no indication in the claims file that this directive was accomplished.

Accordingly, the case is REMANDED for the following action:

Submit the claim for increased ratings and entitlement to a TDIU under 38 C.F.R. §§ 3.321(b) and 4.16(b) to the Director, Compensation and Pension Service, for extraschedular consideration.  A copy of the referral, and any reply, to include the Director's decision, should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


